Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
  	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-9 drawn to a method of communication between at least one payload and a platform, comprising: providing power to the at least one payload via a platform; periodically sending an identification message from the at least one payload to the platform; decoding the identification message with the platform and sending a response message to the at least one payload; requesting access to one or more Ethernet busses supplied by the platform; and enabling the one or more Ethernet busses, classified in H04L63/12.

II. Claims 10-18 drawn to a method of communicating between a first payload and a second payload, comprising: broadcasting, from the first payload, a discovery message; receiving the discovery message with the second payload; responding to the broadcast message by sending, from the second payload, at least one definition; generating a combined model of the at least one definition from both the first payload and the second payload; avoiding operational conflicts with other payloads; and sending updated definitions as required, classified in H04L12/40.

The inventions are independent or distinct, each from the other because of the following reasons:

Inventions of Groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has separate utility such as providing power to the at least one payload via a platform; periodically sending an identification message from the at least one payload to the platform; decoding the identification message with the platform and sending a response message to the at least one payload; requesting access to one or more Ethernet busses supplied by the platform; and enabling the one or more Ethernet busses.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention in groups I and II is distinct, and can be distinguished by the differences in the features in bold as illustrated above, and thus has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on Monday-Friday 0900AM-0500PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C. CHO can be reached on (571)2727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OUSSAMA ROUDANI/
Examiner, Art Unit 2413